Exhibit 10.4

DATED 31 OCTOBER 2008

LOMBARD NORTH CENTRAL PLC

as Lender

SAVVIS UK Limited

as Borrower

SAVVIS, INC.

as Guarantor

SAVVIS COMMUNICATIONS CORPORATION

as Subordinated Lender

NATIONAL WESTMINSTER BANK PLC

as Hedge Counterparty

DEED OF GUARANTEE, PRIORITY AND ACKNOWLEDGEMENT

*berwin leighton paisner

Berwin Leighton Paisner LLP

Adelaide House London Bridge London EC4R 9HA

tel +44 (0)20 7760 1000 fax +44 (0)20 7760 1111



--------------------------------------------------------------------------------

Contents

 

Clause    Name    Page

1

   Definitions    1

2

   Acknowledgements concerning Facility Agreement    2

3

   Guarantee    3

4

   Priority and Consent Arrangements between Lender And Natwest    5

5

   Miscellaneous    7

Execution Page

   8



--------------------------------------------------------------------------------

DATED

PARTIES

 

(1) LOMBARD NORTH CENTRAL PLC, a company incorporated under the laws of England
and Wales with registered number 00337004 and having its registered office at 3
Princess Way, Redhill, Surrey RH1 1NP (the “Lender”)

 

(2) SAVVIS UK Limited, a company incorporated under the laws of England and
Wales with registered number 03816299, and having its registered office at
Eskdale Road, Winnersh Triangle, Wokingham, Berkshire RG41 5TS (the “Borrower”)

 

(3) SAVVIS, INC., a Delaware corporation (“SAVVIS, Inc”)

 

(4) SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation (“SAVVIS
Communications”)

 

(5) NATIONAL WESTMINSTER BANK PLC, a company incorporated in England and Wales
with registered number 009 29027 whose registered office is at 135 Bishopsgate,
London EC2M 3UR (“Natwest”)

BACKGROUND

 

(A) The Lender and the Borrower entered into a term loan facility dated 27 June
2008 (the “Facility Agreement”) pursuant to which the Borrower was granted the
right, from time to time, to require the Lender to enter into interest rate swap
arrangements in order to enable the Borrower to make fixed-rate interest
payments in respect of the amount advanced under the Facility Agreement.

 

(B)

By a letter dated 5th September 2008 (the “Swap Letter”) the Lender, the
Borrower and Natwest agreed that, notwithstanding the terms of the Facility
Agreement, the Borrower and Natwest would enter into an interest rate swap
arrangement for the rate, period and profile set out therein.

 

(C) In consideration of Natwest agreeing to enter into the ISDA Swap Agreement
with the Borrower, and as security for the obligations of the Borrower
thereunder: (i) the Borrower and SAVVIS, Inc have agreed to execute a security
document in favour of Natwest, substantially in the form of the Lombard Asset
Security Agreement (as defined below); (ii) SAVVIS Communications has agreed
with Natwest to postpone repayment of certain of its intercompany loans to the
Borrower on terms substantially in the form set out in Deed of Subordination and
Postponement (as defined below); and (iii) SAVVIS, Inc has agreed to provide a
guarantee to Natwest substantially in the terms of the guarantee set out in the
Facility Agreement.

 

(D) The Lender and Natwest have agreed that, as between them, the priority of
their claims in and to the security granted to each of them by the Borrower and
SAVVIS, Inc. shall be as set out in this Deed.

OPERATIVE PROVISIONS

 

1 DEFINITIONS

“Deed of Subordination and Postponement” means an agreement dated 27 June 2008
and made between the Lender, the Borrower and SAVVIS

 

1



--------------------------------------------------------------------------------

Communications pursuant to which SAVVIS Communications agreed to subordinate
certain inter-company loans made by it to the Borrower.

“Group” has the meaning given to it in the Facility Agreement.

“Intercreditor Agreement” means an agreement dated 27 June 2008, as amended on
or about the date hereof between (1) Lender; (2) NatWest; (3) Wells Fargo
Foothill Inc. (as agent) for all Senior Lenders and all Bank Product Providers
(each as defined therein); and acknowledged by (1) SAVVIS Communications
Corporation; (2) Guarantor; (3) SAVVIS Communications International, Inc.;
(4) SAVVIS Federal Systems Inc.; and (5) SAVVIS UK to regulate, inter alia,
their relevant security interests (as amended by an agreement between all of the
parties thereto, together with Natwest, on or about the date of this Deed).

“ISDA Swap Agreement” means the 1992 ISDA Master Agreement dated as of
4 September 2008 and entered into between Natwest and the Borrower together with
all Transactions (as defined therein) entered into between Natwest and the
Borrower from time to time and whether before or after the date of this Deed.

“Lombard Asset Security Agreement” means an asset security agreement dated
27 June 2008 and entered into between the Lender, the Borrower and SAVVIS, Inc.
in connection with the Facility Agreement.

“Natwest Asset Security Agreement” means an asset security agreement dated on or
about the date of this Deed and entered into between Natwest, the Borrower and
SAVVIS, Inc. in connection with the ISDA Swap Agreement.

“NatWest Deed of Subordination and Postponement” means an agreement dated on or
about the date hereof and made between NatWest, the Borrower and SAVVIS
Communications pursuant to which SAVVIS Communications agreed to subordinate
certain inter-company loans made by it to the Borrower.

“RBS Party” means either of Lombard or Natwest (as appropriate) and “RBS
Parties” shall mean both of them.

“Receiver” has the meaning given to it in the Lombard Asset Security Agreement;

“Securities” means the Lombard Asset Security Agreement and the Natwest Asset
Security Agreement, the Deed of Subordination and Postponement and the Natwest
Deed of Subordination and Postponement, and “Security” shall mean any of them.

 

2 ACKNOWLEDGEMENTS CONCERNING FACILITY AGREEMENT

 

2.1 The Lender and the Borrower agree that the entry by the Borrower and Natwest
into the ISDA Swap Agreement is in substitution for the right of the Borrower to
make an election under clauses 9.4.2, 9.4.4, 9.4.5, 10.2 and 11.2 of the
Facility Agreement for a period of three years from October 1, 2008.

 

2.2 For the avoidance of doubt, the Lender and the Borrower confirm that the
rate of interest to be applied under Clause 9.1.2.2 of the Facility Agreement is
fixed for a period of three years during the Commercial Loan Period and the
Power Loan Period at three-month LIBOR commencing on October 1, 2008.

 

2.3 The terms of this Deed and the Swap Letter are without prejudice to the
Borrower’s obligations under Clause 12 of the Facility Agreement.

 

2



--------------------------------------------------------------------------------

2.4 The Borrower and Lender agree and confirm that the security constituted by
the Natwest Asset Security Agreement shall be deemed to be a “Permitted Security
Interest” under the terms of the Facility Agreement.

 

2.5 The parties hereto agree that, save for any hedging arrangements entered
into in connection with the indebtedness of the Borrower to the Lender under the
Facility Agreement, no other hedging arrangements between the Lender and the
Borrower or Natwest and the Borrower shall be secured by the Natwest Security
Agreement or the Lombard Asset Security Agreement.

 

3 GUARANTEE

 

3.1 Guarantee and indemnity

SAVVIS, Inc. irrevocably and unconditionally:

 

3.1.1  guarantees to Natwest the punctual performance by the Borrower of all the
Borrower’s obligations under the ISDA Swap

       Agreement;

 

3.1.2  undertakes with Natwest that, whenever the Borrower does not pay any
amount when due under or in connection with the

       ISDA Swap Agreement, SAVVIS, Inc. shall immediately on demand pay that
amount as if it were the principal obligor; and

 

3.1.3  indemnifies Natwest immediately on demand against any cost, loss or
liability suffered by Natwest, if any obligation guaranteed

       by it is or becomes unenforceable, invalid or illegal. The amount of the
cost, loss or liability shall be equal to the amount which

      Natwest would otherwise have been entitled to recover.

 

3.2 Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by the Borrower under the ISDA Swap Agreement, regardless of any
intermediate payment or discharge in whole or in part.

 

3.3 Reinstatement

If any payment by or any discharge given by Natwest (whether in respect of the
obligations of the Borrower or any security for those obligations or otherwise)
is avoided or reduced as a result of insolvency or any similar event:

 

3.3.1  the liability of the Borrower shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

 

3.3.2  Natwest shall be entitled to recover the value or amount of that security
or payment from the Borrower, as if the payment,

      discharge, avoidance or reduction had not occurred.

 

3.4 Waiver of defences

The obligations of SAVVIS, Inc. under this Clause 3 will not be affected by any
act, omission, matter or thing which, but for this Clause 3, would reduce,
release or prejudice any of its obligations under this Clause 3 (without
limitation and whether or not known to it or Natwest) including:

 

3.4.1  any time, waiver or consent granted to, or composition with, the Borrower
or other person;

 

3



--------------------------------------------------------------------------------

3.4.2 the release of any other person under the terms of any composition or
arrangement with any creditor of any member of the

      Group;

 

3.4.3 the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any

      rights against, or security over assets of, the Borrower or other person,
or any non-presentation or non-observance of any

      formality or other requirement in respect of any instrument or any failure
to realise the full value of any security;

 

3.4.4 any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the

      Borrower or any other person;

 

3.4.5 any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or

      replacement of the ISDA Swap Agreement or any other document or security
including without limitation any change in the

      purpose of, any extension of or any increase in any facility or the
addition of any new facility under the ISDA Swap Agreement

      or other document or security;

 

3.4.6 any unenforceability, illegality or invalidity of any obligation of any
person under the ISDA Swap Agreement or any other

      document or security; or

 

3.4.7 any insolvency or similar proceedings.

 

3.5 Immediate recourse

SAVVIS, Inc. waives any right it may have of first requiring Natwest (or any
trustee or agent on its behalf) to proceed against or enforce any other rights
or security or claim payment from any person before claiming from SAVVIS, Inc.
under this Clause 3. Subject to the terms of the Intercreditor Agreement, this
waiver applies irrespective of any law or any provision of the ISDA Swap
Agreement or the Natwest Security Agreement1 Document to the contrary.

 

3.6 Appropriations

Until all amounts which may be or become payable by the Borrower under or in
connection with the ISDA Swap Agreement have been irrevocably paid in full,
Natwest (or any trustee or agent on its behalf) may:

 

3.6.1 refrain from applying or enforcing any other moneys, security or rights
held or received by Natwest (or any trustee or agent on

      its behalf) in respect of those amounts, or apply and enforce the same in
such manner and order as it sees fit (whether against

      those amounts or otherwise) and SAVVIS, Inc. shall not be entitled to the
benefit of the same; and

 

3.6.2 hold in an interest-bearing suspense account any moneys received from
SAVVIS, Inc. or on account of SAVVIS, Inc.’s liability

      under this Clause 3.

 

3.7 Deferral of SAVVIS, INC.’s rights

 

3.7.1 Until all amounts which may be or become payable by the Borrower under or
in connection with the ISDA Swap Agreement

    

 have been irrevocably paid in full and unless Natwest otherwise directs,
SAVVIS, Inc. will not exercise any rights which it

 

4



--------------------------------------------------------------------------------

 

may have by reason of performance by it of its obligations under the ISDA Swap
Agreement:

 

  (a) to be indemnified by the Borrower;

 

  (b) to claim any contribution from any other guarantor of the Borrower’s
obligations under the ISDA Swap Agreement; and/or

 

  (c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of Natwest under the ISDA Swap Agreement or of any
other guarantee or security taken pursuant to, or in connection with, the ISDA
Swap Agreement by Natwest.

 

3.7.2 If SAVVIS, Inc. receives any benefit, payment or distribution in relation
to such rights it shall hold that benefit, payment or

      distribution to the extent necessary to enable all amounts which may be or
become payable to Natwest by the Borrower under or

      in connection with the ISDA Swap Agreement to be repaid in full on trust
for Natwest and shall promptly pay or transfer the

      same to Natwest for application in accordance with Clause 4.

 

3.7.3  Until all amounts which may be or become payable by the Borrower under or
in connection with the ISDA Swap Agreement

      have been irrevocably paid in full or unless Natwest otherwise directs,
SAVVIS, Inc. will not:

 

  (a) claim any amount which may be due to it from the Borrower in respect of a
payment under this Clause 3;

 

  (b) take or enforce any security for any such amount or in any other way seek
to have recourse in respect of any such amount against any of the Borrower’s
assets;

 

  (c) set-off such amount against any sum due from SAVVIS, Inc. to the Borrower;
or

 

  (d) prove for such an amount against the Borrower or its assets upon the
occurrence of any of the events set out in Clauses 30.10, 30.11 or 30.12 of the
Facility Agreement.

 

3.8 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by Natwest.

 

4 PRIORITY AND CONSENT ARRANGEMENTS BETWEEN LENDER AND NATWEST

 

4.1 In respect of all receipts, recoveries, and realisations arsing from the
enforcement of the Securities or any part of them Lombard and Natwest shall rank
pari passu and such payments shall be applied in the following order:

 

  (a) first, to the payment of any Receiver’s remuneration and all outgoings,
costs, charges, expenses, liabilities and payments ranking by statute for
payment in priority to the amount secured by the Securities;

 

  (b)

second, to each RBS Party a proportion of such remaining money or funds as the
total outstanding obligations secured by the Securities held by such RBS Party
bears to the total amount of outstanding obligations secured by

 

5



--------------------------------------------------------------------------------

 

the Securities until all such secured obligations of such RBS Party has been
paid in full; and

 

  (c) third, to the payment to the Borrower, or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct,
of any surplus then remaining.

 

4.2 Once all and any obligations or liabilities due to an RBS Party in respect
of which a Security has been granted have been fully and irrevocably and
absolutely discharged, then the other RBS Party shall have priority in all
respects.

 

4.3 If either RBS Party shall receive any amount to which, pursuant to this
Deed, it is not entitled (the “Receiving RBS Party”), then it shall pay that
amount promptly to the other RBS Party for application to the payment of the
outstanding obligations of such RBS Party remaining unpaid and each RBS Party
shall hold such sums in trust to give effect to the provisions of this Deed. The
Borrower, SAVVIS, Inc. and SAVVIS Communications each acknowledge that receipt
by the Receiving RBS Party of an amount which it then pays to the other RBS
Party pursuant to this Clause 4.4, shall not be treated by the Receiving RBS
Party as an amount received by the Receiving RBS Party for the purposes of
reducing the amount owed to it.

 

4.4 The Securities shall be continuing securities for repayment to the RBS
Parties of the money and liabilities thereby secured and the priority
arrangements herein contained shall not be affected by any fluctuations in the
amount from time to time due owing or incurred by the Borrower, SAVVIS, Inc. or
SAVVIS Communications to ether of the RBS Parties or by the existence at any
time of a credit or nil balance on any relevant account of the Borrower, SAVVIS,
Inc. or SAVVIS Communications with either of the RBS Parties.

 

4.5 The RBS Parties shall consult and co-operate with each other to the intent
(without any requirement) that:

 

4.5.1 the Securities shall so far as practicable be enforced by the same method
and at the same time;

 

4.5.2  in the case of an appointment of a Receiver or Receivers by either RBS
Party under its Security, the same person(s) shall (unless

      there is a conflict of interest) be appointed Receiver(s) by the other RBS
Party (if that other RBS Party shall also make such an

      appointment).

 

4.6 If either RBS Party shall appoint a Receiver under its Security or make an
application for the appointment of an administrator, or shall otherwise enforce
or exercise its Security it shall promptly give written notice thereof to the
other RBS Party.

 

4.7 If either Party shall have any books or records of SAVVIS UK Limited,
SAVVIS, Inc. or SAVVIS Communications in its possession, it will provide such
access to those books or records as may reasonably be required by any Receiver
appointed by the other RBS Party.

 

6



--------------------------------------------------------------------------------

4.8 If the Borrower, the Guarantor or SAVVIS Communications is or are required
to obtain the consent of either of the RBS Parties under the Facility Agreement,
the Securities or any document entered into in connection therewith (other than
the ISDA Swap Agreement), the RBS Parties agree that the consent of the Lender
to such act or thing shall be deemed to be consent of both of the RBS Parties
and none of the Borrower, the Guarantor nor SAVVIS Communications need make any
further enquiry of Natwest in connection with such act or thing.

 

4.9 The Lender agrees with Natwest that, prior to giving its consent as set out
in Clause 4.8 above, it will where it reasonably believes that the giving of
such consent may have any adverse impact upon the security granted to Natwest
under the Securities or as set out in this Deed, consult with Natwest and comply
with all reasonable instructions given by Natwest in connection therewith and
the Lender will, in any event, notify Natwest of any consent given by the Lender
under Clause 4.8.

 

5 Miscellaneous

 

5.1 Clauses 35 to 44 (inclusive) of the Facility Agreement shall be deemed to
incorporated in this Deed as if set out in full herein, save that all references
to :

 

5.1.1 the address, fax number and telex number (and the department or officer,
if any, for whose attention the communication is to be

      made) of Natwest for any communication or document to be made or delivered
under or in connection with the Finance

      Documents is 280 Bishopsgate, London EC2M 3RD, Fax No: 020 7085 5050,
Attn: Swaps Administration or any substitute

      address, fax number, telex number or department or officer as the party
may notify to the other party by not less than five

      business days’ notice;

 

5.1.2 the term “Lender” shall be deemed to be references to both Natwest and the
Lender (or either of them, as the context may

      require);

 

5.1.3 the term “Finance Documents” shall be deemed to include a reference to
this Deed, the Natwest Intercompany Subordination

      Agreement and the ISDA Swap Agreement; and

 

5.1.4  the “Agreement” shall be deemed to refer to this Deed.

IN WITNESS WHEREOF the parties have executed this DEED on the date set out
above.

 

7



--------------------------------------------------------------------------------

EXECUTION PAGE

 

Executed as a Deed and Delivered by      )       LOMBARD NORTH CENTRAL PLC     
)      

acting by

  Director        )      

and by

  Director/Secretary        )            )                    

/s/ Authorized Signatory

Director

                  

 

Director/Secretary

     Executed as a Deed and Delivered by      )       NATIONAL WESTMINSTER BANK
PLC      )      

acting by

     )            )            )   

/s/ Geraint Rogers

                 Authorised Signatory      Executed as a Deed and Delivered by  
   )       SAVVIS UK LIMITED      )      

acting by

  Director        )      

and by

  Director/Secretary        )            )    /s/ Jeffrey H. VonDeylen        
   Director                 

/s/ Gene DeFelice

Director/Secretary

     Executed as a Deed          by SAVVIS, INC.          a company incorporated
in the State of Delaware         

acting by                                                       and

        

                                         being persons who in

      /s/ Jeffrey H. VonDeylen   

accordance with the laws that territory are acting

      Authorised Signatory   

under the authority of the company

                

/s/ Meredith M. Graham

Authorised Signatory

  

 

8



--------------------------------------------------------------------------------

Executed as a Deed

by SAVVIS COMMUNICATIONS

CORPORATION

a company incorporated in the State of Missouri

acting by                                                    and

                                        being persons who in

accordance with the laws that territory are acting

under the authority of the company

       

 

/s/ Jeffrey H. VonDeylen

Authorised Signatory

         

 

/s/ Meredith M. Graham

Authorised Signatory

 

9



--------------------------------------------------------------------------------

Deed of Priority and Amendment

 

 

 

 

 

   

*berwin leighton paisner

 

Berwin Leighton Paisner LLP

Adelaide House London Bridge London EC4R 9HA

tel +44 (0)20 7760 1000 fax +44 (0)20 7760 1111